Exhibit 4.1 FORM OF CONVERTIBLE PROMISSORY NOTE THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS PURSUANT TO SEC RULE(OR OTHER EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY) THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF THE 1 MPM TECHNOLOGIES, INC. CONVERTIBLE PROMISSORY NOTE $[] [] MPM Technologies, Inc, a Washington corporation (the “Company”), for value received hereby promises to pay to [], or their registered assigns (the “Holders”), the maximum principal sum of []($[]), or such lesser amount as shall equal the then outstanding principal amount hereof, plus accrued and unpaid interest on such outstanding principal amount at the rate of nine percent (9%) per annum (computed on the basis of a 360 day year for the actual number of days elapsed), as set forth below, on the date twenty-four (24) months after the date of this Note, written above (“Maturity”). Payment for all amounts due hereunder shall be made by mail to the registered address of the Holders, or, if requested in writing by the Holders, by wire transfer in accordance with the Holders’ instructions. The Holders have provided one hundred percent (100%) of the above stated principal amount upon signing of this Convertible Note. The following is a statement of the rights of the Holders and the conditions to which this Note is subject, and to which the Holders, by the acceptance of this Note, agree: 1. Payment of Principal and Interest. (a) Payment in Full on Maturity. Unless this Note is sooner prepaid or converted pursuant to Section3 hereof or sooner becomes due and payable under Section 2 hereof, all outstanding principal of and accrued but unpaid interest on this Note shall be paid in full on Maturity. (b) Interest. Interest shall accrue on the outstanding principal amount of this Note, at the rate of nine percent (9%) per annum (the “Coupon Rate”) computed on the basis of a 360-day year (twelve thirty-day months), from the date such principal amount is advanced.Interest shall be paid to Holders quarterly.Interest will continue to accrue until the earlier of (i)the payment in full of all outstanding principal of and accrued interest on this Note, or (ii)the conversion of this Note into capital stock of the Company pursuant to Section3 hereof. All payments made under this Note shall be applied first against accrued but unpaid interest and second against the outstanding principal balance hereof. 2. Events of Default. If one or more of the following events (each an “Event of Default”) shall occur: (a) the Company shall fail to pay in full any principal, accrued interest or other amounts due to Holders under this Note when due; (b) the Company shall default in the performance of or compliance with any covenant, agreement or other obligation of the Company contained in this Note that is not remedied, waived or cured within fifteen (15) days following such default in performance or noncompliance; (c) any representation or warranty of the Company contained herein shall prove to have been false or incorrect in any material respect as of the date of this Note; (d) the Company shall default (as principal, guarantor or other surety) in the payment of any principal of, premium (if any) or interest on any indebtedness for borrowed money to any other party, or shall default in the performance of or compliance with any other obligation contained in the documentation evidencing or securing any such other indebtedness, and in connection with such default such indebtedness becomes due and payable prior to the date it would otherwise become due and payable, or the Company shall fail to pay such indebtedness at its stated maturity; (e) other than on terms approved beforehand by the Holders, the Company shall institute proceedings to be adjudicated as bankrupt or insolvent, or shall consent to institution of bankruptcy or insolvency proceedings against it or the filing by it of a petition or answer or consent seeking reorganization or release under Title XI of the United States Code, or any other applicable federal or state law, or shall consent to the filing of any such petition or the appointment of a receiver, liquidator, assignee, trustee or other similar official of the Company, or of any substantial part of its property, or shall make an assignment for the benefit of creditors, or shall take corporate action in furtherance of any such action; (f) within thirty (30) days after the commencement of an action against the Company (and service of process in connection therewith on the Company) seeking any bankruptcy, insolvency, reorganization, liquidation, dissolution, or similar relief under - 2 - any present or future statute, law, or regulation, such action shall not have been resolved in favor of the Company or all orders or proceedings thereunder affecting the operations or the business of the Company stayed, or the stay of any such order or proceeding shall thereafter be set aside, or within thirty (30) days after the appointment without the consent or acquiescence of the Company of any trustee, receiver or liquidator of the Company, such appointment shall not have been vacated; (g) entry of a final judgment in excess of $200,000 (excluding insured portions) against the Company or for which the Company is otherwise responsible that is not stayed, bonded or discharged within thirty (30) days; (h) any plan of liquidation or dissolution or winding up is adopted by the Company’s board of directors or shareholders or the Company is involuntarily dissolved or otherwise wound up; or (i) there shall occur, or the Company shall enter into any agreement providing for, a Change of Control (as defined below) of the Company; the term “Change of Control” shall mean any transaction or series of related transactions (including without limitation any reorganization, merger, consolidation, sale of assets or sale of stock) that will result in (i)the sale of all or substantially all of the assets of the Company, (ii)a change in ownership of 50% or more of the Company’s then outstanding capital stock, in one or a series of transactions occurring within a period of six (6) months, other than any such change of ownership resulting from the sale by the Company of its securities in connection with one or more financing transactions, or (iii)a consolidation or merger of the Company with or into any other corporation or corporations (or other corporate reorganization) immediately after which the shareholders of the Company hold less than fifty percent (50%) of the voting power of the surviving corporation; then, upon the occurrence of any Event of Default described in paragraph (a), (d), (e), (f), (h) or (i) above, all outstanding principal of this Note and all accrued but unpaid interest thereon shall be accelerated automatically, without any further action by any party, and shall become immediately due and payable notwithstanding any other provision of this Note, without presentment, demand, protest, notice of protest or other notice of dishonor of any kind, all of which are hereby expressly waived by the Company; and upon the occurrence of any other Event of Default described in the other paragraphs above, Holders may, at Holders’ option exercisable at any time thereafter, by notice to the Company in writing, accelerate this Note and declare the entire outstanding principal balance of this Note and all accrued but unpaid interest thereon immediately due and payable, without presentment, demand, protest, notice of protest or other notice of dishonor of any kind, all of which are hereby expressly waived by the Company. At any time following any such acceleration as provided in the preceding sentence, Holders may at their option convert this Note in whole or in part into shares of New Preferred (as defined in Section 3(b) below) at the Default Conversion Price by written notice to the Company. Holders may enforce their rights under this Note and otherwise at law or in equity or both, all remedies available to Holders under this Note or otherwise shall be cumulative, and no course of dealing between the Company and Holders or any delay or omission in exercising any power or right shall operate as a waiver thereof. The Company shall notify the Holders immediately in writing of the occurrence of any Event of Default, which notification shall include a summary of the - 3 - material facts relating to such Event of Default and shall specify the date on which such Event of Default occurred. 3. Conversion. The outstanding principal amount of and any accrued but unpaid interest under this Note shall be convertible into capital stock of the Company as follows: (a) Default. In the event of a default during the period between the date of this Note and Maturity, then the outstanding principal amount and accrued interest of this Note shall be converted automatically, without any further act of the Company or its shareholders, into fully paid and nonassessable shares of Common Stock of the Company in lieu of repayment of all outstanding principal and accrued interest under this Note. Any such conversion shall be deemed to occur at the close of business on the date of Maturity. The number of shares of New Common stock issuable upon conversion under this paragraph shall be determined by dividing the outstanding principal balance plus all accrued and unpaid interest hereunder through the Maturity date by the lesser of (i) the fair market value of the shares on the date ofMaturity; or (ii) the price per share paid by and institutional investor based on its own independent valuation conducted as part of its due diligence (the “Default Conversion Price”). (b) Holders’ Option to Convert.Holders have the option anytime during the twenty-four month period to convert this Note eitherto Common Stock or have the note paid with any accrued interest in full. If, in the event, holders elect to convert the Note to shares of common stock the conversion will be at the fair market value of the shares on the date of conversion less a discount of twenty-five percent. (c) Mechanics of Conversion. (i) Upon conversion of this Note under paragraph 3(a) or (b) above, all amounts due and owing under this Note shall be converted automatically, without any further action by the Holders and whether or not this Note is surrendered to the Company, into fully paid and nonassessable shares of common stock, as applicable, which shall be deemed issued and outstanding for all purposes from and after the time of such conversion as specified in paragraph 3(a) above. As promptly as possible after such conversion, the Company shall issue to the Holders a certificate representing the number of shares of Common Stock, as applicable, issuable upon such conversion in accordance with the terms of this Note (the shares actually issuable hereunder being referred to as the “ConversionShares”) and a cash payment in lieu of any fractional share otherwise issuable upon such conversion, in accordance with paragraph 3(e) below; provided, however, that the Company shall not be obligated to issue to the Holders such certificate or check unless and until this Note, or an appropriate affidavit of loss, is delivered to the Company. (ii) In the event of any conversion of this Note under this Section 3, the person in whose name the certificate for Conversion Shares is to be issued shall be deemed to have become a holder of record of such Conversion Shares on the date as of which conversion is deemed to occur as specified in paragraphs 3(a)above, as the case may be. - 4 - (iii)
